EXECUTION VERSION


AMENDED AND RESTATED
COLLATERAL ASSETS INVESTMENT MANAGEMENT AGREEMENT


THIS AMENDED AND RESTATED COLLATERAL ASSETS INVESTMENT MANAGEMENT AGREEMENT
(this “Agreement”) is entered into as of May 24, 2019, and amends and restates
the Collateral Assets Investment Management Agreement entered into as of July
31, 2018, effective on August 31, 2018 (the “Original Agreement”), between Third
Point LLC (the “Investment Manager”), Third Point Reinsurance Company Ltd., a
Bermuda Class 4 insurance company (“TP Re Bermuda”), and Third Point Reinsurance
(USA) Ltd., a Bermuda Class 4 insurance company (“TP Re USA,” and together with
TP Re Bermuda, the “Client”). All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Partnership
Agreement (as defined below).
WHEREAS, the Client and Third Point Advisors LLC, a Delaware limited liability
company (the “General Partner”), entered into that certain Amended and Restated
Exempted Limited Partnership Agreement of Third Point Enhanced LP (the
“Partnership”), dated July 31, 2018 (as may be amended, restated or supplemented
from time to time, the “Partnership Agreement”);
WHEREAS, in connection with entering into the Partnership Agreement, TP Re
Bermuda and TP Re USA each transferred legal title to all of the assets and
liabilities (other than the Collateral Assets (as defined below) and assets to
maintain the Liquidity Buffer) held in their respective Joint Ventures;
WHEREAS, the Client and the Investment Manager entered into the Original
Agreement, pursuant to which the Investment Manager agreed to manage certain
assets that are (i) held in trust for the benefit of banks that issue letters of
credit at the Client’s instruction, (ii) held in trust for the benefit of
cedants of the Client or otherwise in support of the Client’s reinsurance
agreements, or (iii) pledged to such parties in interest (the “Collateral
Assets”);
WHEREAS, the Client wishes for the Investment Manager to manage certain assets
(which, for the avoidance of doubt, do not include the Collateral Assets) that
were previously invested in the Partnership that have been withdrawn from the
Partnership pursuant to Section 3.5.1.4 of the Partnership Agreement (but only
for so long as such assets are required to be withdrawn from the Partnership in
accordance with Section 3.5.1.4 of the Partnership Agreement) (the “Withdrawn
Assets,” together with the Collateral Assets, the “Aggregate Assets”);
WHEREAS, the Investment Manager is in the business of providing investment
management services; and
WHEREAS, the Client and the Investment Manager desire to amend and restate the
Original Agreement to set forth the terms and conditions of the investment
management services to be provided by the Investment Manager in connection with
the management of the Aggregate Assets.
NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained and the parties intending to be legally bound, it is agreed between
the parties to amend and restate the Original Agreement as follows:







--------------------------------------------------------------------------------




1.Appointment. The Client hereby appoints the Investment Manager as its
investment manager to manage and direct the investment of the Aggregate Assets
for the Client, which appointment includes acting as agent and attorney-in-fact
for and on behalf of the Client and exercising those powers and authorities as
set forth in this Agreement. The Investment Manager accepts this appointment and
agrees that it will furnish investment management services as set forth below.
The Investment Manager may deliver to any natural person, partnership, limited
liability company, corporation, unincorporated association, joint venture,
trust, state or any other entity or any governmental agency or political
subdivision thereof (a “Person”) who in the normal course of business has
reasonable cause to examine such a document, a copy of this Agreement as
evidence of the authority of the Investment Manager to act for and on behalf of
the Client.
2.Accounts.
(a)Each of TP Re USA and TP Re Bermuda hereby agree that the Collateral Assets
shall at all times be held in an account managed by the Investment Manager.
(b)Each of TP Re USA and TP Re Bermuda hereby agree that the Withdrawn Assets
shall at all times be held in an account managed by the Investment Manager.
Furthermore, the Client and the Investment Manager agree that the term
“Investable Assets” as used in the Partnership Agreement shall be deemed to not
include Withdrawn Assets (for the avoidance of doubt, only for so long as such
assets are required to be withdrawn from the Partnership in accordance with
Section 3.5.1.4 of the Partnership Agreement) and, pursuant to the Partnership
Agreement, to the extent that, in accordance with Section 3.5.1.4 of the
Partnership Agreement, all or any portion of the Withdrawn Assets are no longer
required to be withdrawn from the Partnership, the Client agrees to reinvest
such amounts in the Partnership.
(c)At no time shall the Investment Manager have any custody of any account
contemplated in this Section 2 or physical possession of any asset held in any
such account, nor shall the Investment Manager have any responsibility for
holding or transferring the assets held in any such account.
3.Services and Duties of the Investment Manager.
(a)In connection with its obligations hereunder, the Investment Manager shall
have the authority for and in the name of the Client to:
(i)with respect to the account containing the Collateral Assets, make
investments that are customary for the management of collateral assets of
reinsurance companies and consistent in all material respects with the
guidelines provided in writing to the Investment Manager by the Client (the
“Collateral Asset Guidelines”); provided, that if the Client provides revised
written Collateral Asset Guidelines to the Investment Manager, the Investment
Manager shall have fifteen (15) Business Days to take any actions necessary to
bring the account containing the Collateral Assets in compliance with such
Collateral Asset Guidelines;
(ii)with respect to the account containing the Withdrawn Assets, make
investments: (A) in accordance with the account’s investment guidelines (the
“Withdrawn Asset


2



--------------------------------------------------------------------------------




Guidelines”), which shall initially permit investments in U.S. treasuries only
and which may be amended from time to time (x) by the Client upon notice to the
Investment Manager (in which case, the Investment Manager shall have fifteen
(15) Business Days to take any actions necessary to bring the account into
compliance with such Withdrawn Asset Guidelines) or (y) following a proposal by
the Investment Manager to amend the Withdrawn Asset Guidelines and the Client’s
approval to such proposal (which approval may be withheld in the Client’s sole
discretion); and/or (B) not contemplated by the then-applicable Withdrawn Asset
Guidelines, but that are otherwise approved from time to time by the Client;
(iii)enter into direct or indirect sub-advisory arrangements or otherwise
delegate the investment management authority over the Client to any other
Person, including, to an Affiliate of Investment Manager; provided, that the
Investment Manager shall not enter into any such arrangement or delegation with
a sub-advisor that is (A) an Affiliate of the Investment Manager if such
arrangement or delegation results in the Client bearing additional expenses,
fees or performance-based compensation than would otherwise be borne by the
Client pursuant to this Agreement; it being understood, that the consent of the
Client shall be required to the extent any such arrangement or delegation
pursuant to this clause (A) requires payment by the Client of any sub-advisory
fees, or (B) unaffiliated with the Investment Manager without receiving, in
either case, the prior written consent (email being sufficient) of the Client
prior to entering into such arrangement or delegation;
(iv)organize one or more corporations or other entities to invest, in Securities
or participations in Securities, or to hold record title of, or as nominee for
the Client of, Securities or funds of the Client;
(v)incur all expenditures permitted by this Agreement;
(vi)subject to Section 3(a)(ii), engage any and all agents, managers,
consultants, advisors, including, without limitation, independent contractors,
attorneys, the administrator, accountants and other Persons necessary or
appropriate in connection with the Investment Manager’s services hereunder, and
to pay fees, expenses and other compensation to such Persons, and provide for
the exculpation and/or indemnification of such Persons by the Client, including
such Persons or firms that may be affiliates of the Investment Manager or its
principals or employees; provided that any such indemnification shall be limited
to the amount of the Aggregate Assets under the Investment Manager’s
discretionary authority on the date the indemnification obligation is incurred;
(vii)select brokers (including prime brokers), custodians, dealers, banks and
other intermediaries by or through whom investment transactions will be executed
or carried out and determine the terms of such engagement; provided, that the
Investment Manager will provide a list of relevant brokers used in the most
recent calendar quarter to the Investment Committee upon request for review on a
quarterly basis;
(viii)exercise all voting and other powers and privileges attributable to any
Aggregate Assets;


3



--------------------------------------------------------------------------------




(ix)make, execute, and deliver any and all documents of transfer and conveyance
and any and all other instruments and agreements that may be necessary or
appropriate to carry out the powers granted in this Agreement;
(x)open, maintain, conduct and close accounts, including margin and custodial
accounts, with brokers and bank accounts, and to draw checks or other orders for
the payment of money by the Client;
(xi)acquire, enter into, and pay for any contract of insurance that it in its
sole discretion deems necessary and proper for the protection of the Client, for
the conservation of the assets of the Client, or for any purposes beneficial to
the Client;
(xii)enter into, make, perform, execute, amend, supplement, acknowledge and
deliver any and all contracts, agreements, licenses, undertakings or other
instruments and to engage in any kind of activity necessary, proper or desirable
to carry out the powers granted in this Agreement; provided, that if a contract,
agreement, license, undertaking or instrument is or is to be made by the
Investment Manager on behalf of the Client that could reasonably be expected to
require disclosure on a Form 8‑K pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, or other applicable Law, the
Investment Manager shall promptly notify the Client and cooperate with the
Client to allow a timely and proper disclosure to be made;
(xiii)assist the Client with any legal, compliance, tax or regulatory filings;
(xiv)make any securities filings on behalf of the Client relating to any of the
investment activities of the Client under this Agreement;
(xv)combine purchase or sale orders on behalf of the Client with orders for
Affiliated Funds, and allocate the securities or other assets so purchased or
sold, on an average price basis, among the Client and such Affiliated Funds;
(xvi)enter into arrangements with brokers to open “average price” accounts
wherein orders placed during a trading day are placed on behalf of the Client
and Affiliated Funds and are allocated among such accounts using an average
price;
(xvii)provide research and analysis and direct the formulation of investment
policies and strategies for the Client;
(xviii)invest in other pooled investment vehicles, which investments shall be
subject in each case to the terms and conditions of the respective governing
document for such vehicle; and
(xix)subject to applicable Law, purchase Securities and other property from and
sell Securities and other property to Affiliated Funds.
(b)The Client agrees that the Investment Manager, in the maintenance of the
Investment Manager’s books and records, does not verify or otherwise assume
responsibility for the accuracy of information furnished to the Investment
Manager by the Client or other entities.


4



--------------------------------------------------------------------------------




(c)This Agreement shall be personal to the Investment Manager which shall not
sub-contract or delegate the performance of its duties to any Person whatsoever;
provided, however, that nothing in this paragraph 3 shall prevent the Investment
Manager from, subject to paragraph 3(a)(ii), retaining one or more sub-advisers
or allocating the Client’s assets to independent managers to manage on a
discretionary basis.
4.Representations and Warranties of the Investment Manager. The Investment
Manager represents and warrants to the Client that:
(a)it is a limited liability company duly formed and validly existing under the
Laws of its jurisdiction of organization;
(b)it has full capacity and authority to act as described in this Agreement; and
(c)it has duly and validly authorized, executed and delivered this Agreement,
which is a valid and binding agreement of it enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium, receivership or
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (whether considered at law or in equity).
The foregoing representations and warranties shall be continuing during the term
of this Agreement, and the Investment Manager shall promptly notify the Client
of any change in any of the foregoing representations and warranties that would
materially adversely affect the Investment Manager’s ability to perform the
services hereunder or, in the case of Section 4(c), the Client’s ability to
enforce its rights hereunder.
5.Acknowledgment of Risk. The Client hereby acknowledges that: (a) risks are
inherent in the Investment Manager’s trading practices and investment
strategies; (b) there can be no assurances or guarantees that the Client’s
objective can be achieved; and (c) the Client may incur substantial losses in
connection with these trading practices and investment strategies. The Client
hereby represents and warrants that the Client may withstand the loss of all
assets managed by the Investment Manager hereunder.
6.Confidentiality. The parties hereto shall be subject to confidentiality
provisions substantially similar to those set forth under Article XII of the
Partnership Agreement.
7.Services Not Exclusive.
(d)The Client hereby acknowledges that (i) the Investment Manager provides
investment management services for a number of other clients, concurrent with
the provision of investment management services to the Client, and (ii) the
Investment Manager and its principals may provide advice and utilize trading
practices, selection, timing or strategies for these other clients which may
differ from that provided to the Client.
(e)The Investment Manager shall, in a manner which the Investment Manager deems
to be in the interests of all clients, allocate any limited investment
opportunities to its clients as it


5



--------------------------------------------------------------------------------




deems fair and equitable in its sole discretion. The Investment Manager shall
use its best efforts to ensure that its investment management services do not
operate to benefit one client or class of clients at the expense of another;
provided, however, that nothing in this Agreement shall impose any obligation on
the Investment Manager or its principals to recommend or effect a transaction in
any investment which the Investment Manager or its principals recommend or
effect for their own accounts or for the accounts of the other Investment
Manager clients.
8.Brokerage Selection and Execution. The Investment Manager shall exercise
commercially reasonable efforts to secure the best execution in selecting
brokers for transactions in the Client. However, the Investment Manager may
cause the Client to pay a broker a commission in excess of the amount of
commission that another broker would have charged if the Investment Manager
determines in good faith that the commission paid is reasonable in relation to
the value of the brokerage or research services provided viewed in terms of the
overall responsibilities with respect to the accounts as to which the Investment
Manager exercises investment discretion. The Investment Manager is authorized to
combine purchase or sale orders on behalf of the Client together with orders for
the other accounts for which the Investment Manager (and its Affiliates) may act
as an investment adviser and is further authorized to allocate the Securities or
other assets so purchased or sold, on an average price basis, or by any other
method of fair and equitable allocation as determined by the Investment Manager
(and its Affiliates), in its (their) sole discretion, among the Client and such
other accounts.
9.Expenses. Any and all third party expenses incurred by, or on behalf of the
Client, that are directly attributable to the management of the Aggregate
Assets, other than those borne by the Investment Manager, shall be borne by the
Client, including:
(a)trade support services (e.g., pre- and post‑trade support software and
related support services);
(b)risk analysis and risk reporting by third parties and risk-related and
consulting services;
(c)brokerage commissions and services and similar expenses necessary for the
Client to receive, buy, sell, exchange, trade and otherwise deal in and with
securities and other property of the Client;
(d)third-party valuation services (including fees of pricing, data and exchange
services and financial modeling services), fund accounting, auditing and tax
preparation (including tax filing fees, any expenses incurred in order to
satisfy tax reporting requirements in any jurisdiction (if applicable) and other
professional services and advisors);
(e)any costs associated with engaging service providers (including the
administrator, sub-advisors authorized pursuant to Section 3(a)(ii) and prime
brokers);
(f)legal fees and related expenses incurred in connection with Client
investments or contemplated potential investments, including legal costs and
related expenses of (i) Indemnified Parties (such as indemnification and
advances on account of indemnification) that may be payable


6



--------------------------------------------------------------------------------




by the Client pursuant to any indemnification obligations of the Client, (ii)
any threatened or actual litigation involving the Client, which may include
monetary damages, fees, fines and other sanctions, whether as a result of such
regulatory authorities or such commercial interests prevailing, or the
Investment Manager determining to settle such threatened or actual litigation;
(iii) third-party fees and expenses allocated to the Client (e.g., expenses
associated with regulatory filings, audits and inquiries with the SEC, the CFTC,
and other regulatory authorities including foreign regulatory authorities, and
any other filings made in connection with or that otherwise relate to or are
incidental to the Client’s investments and other reasonable expenses determined
by the Investment Manager, as well as the establishment, implementation and
maintenance of internal policies and procedures of the Investment Manager that
are intended to facilitate the Investment Manager’s compliance with respect to
its “own” compliance obligations not directly related to any services provided
to its clients (for instance, the Investment Manager’s obligation to maintain
registration with the SEC or to maintain records such as those specified in Rule
204-2(a) under the Advisers Act are its “own” obligations; but its obligations
relating to, without limitation, research, trading, investments and monitoring
of investments are not the Investment Manager’s “own” obligations), as opposed
to the compliance obligations of the Client);
(g)the cost of any insurance premiums (other than wrongful employment practices
insurance, premises liability insurance and insurance covering similar risks
(e.g., covering liabilities of the Investment Manager in its capacity as an
employer or landlord/tenant)), including the cost of any insurance covering the
potential liabilities of the Client, the Investment Manager, their respective
Affiliates or any agent or employee of the Client, as well as the potential
liabilities of any individual serving at the request of the Client (for purposes
of utmost clarity, any deductibles or retentions pursuant to such insurance
policies are liabilities to be borne in accordance with the Client’s
indemnification obligations);
(h)interest costs and taxes (including charges payable by or with respect to or
levied against the Client, its investments, or to federal, state or other
governmental agencies, domestic or foreign, including stamp or other transfer
taxes and transfer, capital and other taxes, duties and costs incurred in
connection with the making of investments); and
(i)custodian and transfer agency services (including the costs, fees and
expenses associated with the opening, maintaining and closing of bank accounts,
custodial accounts and accounts with brokers on behalf of the Client (including
the customary fees and charges applicable to transactions in such broker
accounts)) (collectively, the “Expenses”).
From time to time the Investment Manager will be required to make determinations
regarding whether certain Expenses should be borne solely by the Client or in
conjunction with one or more Affiliated Funds. Subject to certain exceptions
such as tax or similar restrictions, all investment-related Expenses are
expected to be shared by the Client and any Affiliated Fund pro rata to their
participation in that investment (or contemplated participation), while other
Expenses will generally be borne pro rata by the Client and the Affiliated Funds
based on their relative net asset values of assets under management by the
Investment Manager and its Affiliates.


7



--------------------------------------------------------------------------------




10.No Compensation. In acknowledgement of the fact that the Client has invested
in the Partnership and is paying fees to the Investment Manager with respect to
such investment, the Client shall pay no fee for the investment management
services provided pursuant to this Agreement.




11.Permitted Withdrawals.
(a)With respect to the Collateral Assets, upon three Business Days’ (as defined
below) prior written notice, TP Re USA or TP Re Bermuda may withdraw all or a
portion of its Collateral Assets effective as of any calendar month end or on
the close of business on each Wednesday during a month (or if a particular
Wednesday is not a day on which the New York Stock Exchange is open for trading
and the banks in New York are open for business (a “Business Day”), the
immediately preceding Business Day).
(b)With respect to the Withdrawn Assets, subject to the obligations set forth in
the Partnership Agreement (including, without limitation, Section 3.5.1.4, which
requires, among other obligations, the Client to reinvest the Withdrawn Assets
in the Partnership when, in accordance with such Section 3.5.1.4, such Withdrawn
Assets are no longer required for the purpose they were withdrawn from the
Partnership), upon three Business Days’ prior written notice, TP Re USA or TP Re
Bermuda may withdraw all or a portion of the Withdrawn Assets effective as of
any calendar month end or on the close of business on each Wednesday during a
month (or if a particular Wednesday is not a Business Day, then the immediately
preceding Business Day).
12.
Exculpation and Indemnification.

(a)Neither the Investment Manager nor any Affiliate or any members, associates,
directors, officers, employees or agents of the Investment Manager or any
Affiliate (each, an “Indemnified Party” and collectively, the “Indemnified
Parties”) shall be liable to the Client for any act or omission based upon
honest errors of judgment, negligence or other fault in connection with the
business or affairs of the Client, so long as the action or failure to act does
not constitute Disabling Conduct (including, without limitation, for the actions
of any sub-advisor selected by the Investment Manager to manage the account
containing the Aggregate Assets, except where the Indemnified Party acted with
Disabling Conduct in the selection and engagement of such sub-advisor).
(b)The Client shall indemnify each Indemnified Party to the fullest extent
permitted by Law and to hold each Indemnified Party harmless from and with
respect to all (a) fees, costs and expenses (including attorneys’ fees and
disbursements) incurred in connection with or resulting from any claim, action
or demand against the Indemnified Parties that arise out of or in any way relate
to the Client, its properties, business or affairs and (b) any losses or damages
resulting from any such claim, action or demand, including amounts paid in
settlement or compromise of the claim, action or demand, except that this
indemnification shall not apply to any such fees, costs, expenses, losses or
damages (“Losses”) arising out of an Indemnified Party’s Disabling Conduct.
Further, the Client’s obligations under this paragraph 12 shall not apply (x)
with respect to Losses arising out of any unsuccessful claim, action or demand
(excluding counterclaims) by any Indemnified Party against the Client, or (y)
with respect to Losses arising out of any claim, action or demand


8



--------------------------------------------------------------------------------




arising out of or related to disputes among the Indemnified Parties. The Client
shall advance to any Indemnified Party costs and expenses (including attorneys’
fees and disbursements) that are deemed reasonable by the Investment Manager,
and that are incurred in connection with any action or proceeding subject to
indemnification hereunder, prior to the final disposition of such action or
proceeding upon receipt of an undertaking by or on behalf of such Indemnified
Party to repay such amount if it is ultimately determined that such Indemnified
Party is not entitled to be indemnified by the Client. U.S. federal securities
laws, under certain circumstances, impose liability even on Persons that act in
good faith, and the Client is not waiving any rights it may have to the extent
that such liability may not be waived, modified or eliminated under applicable
Law but shall be construed so as to effectuate the provisions of this paragraph
12 to the fullest extent permitted by Law.
(c)For purposes of this paragraph12, acts or failures to act undertaken upon the
advice of counsel shall be deemed to be actions in good faith, within the scope
of authority and in the best interests of the Client.
(d)The obligations of TP Re Bermuda and TP Re USA under this paragraph 12 shall
be several and not joint.
13.Duration and Termination. This Agreement shall become effective on the date
hereof and shall continue in effect thereafter so long as either TP Re Bermuda
or TP Re USA remains a limited partner of the Partnership.
14.Amendments. No provision of this Agreement may be changed, waived, discharged
or terminated, except by a written amendment that is signed by the parties
hereto. If any provision or any part of a provision of this Agreement shall be
found to be void or unenforceable, it shall not affect the remaining part which
shall remain in full force and effect.
15.Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assignees. This
Agreement and the rights and obligations of each party hereunder shall not be
assignable or delegable without the consent of the other parties hereto, except
that the Investment Manager may assign its rights and obligations hereunder to
an entity that controls, is controlled by or is under common control with the
Investment Manager; provided, that such entity shall assume the obligations of
the Investment Manager hereunder. For purposes of this paragraph 15, with
respect to the Investment Manager, the term “assignment” shall have the meaning
set forth in Section 202(a)(1) of the U.S. Investment Advisers Act of 1940, as
amended.
16.Applicable Law. This Agreement shall be construed in accordance with the laws
of the State of New York without giving effect to the principles of conflicts of
law of such state or of any other jurisdiction. If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule or
otherwise, the remainder of the Agreement shall not be affected thereby.
17.Venue. Any action, proceeding or claim relating in any way to, arising out of
or concerning this Agreement or the Client’s affairs shall be brought and
maintained exclusively in the Chancery Court of the State of Delaware, and each
party irrevocably consents to the jurisdiction of such courts to the broadest
extent possible for any such action, proceeding or claim and waives any
objection


9



--------------------------------------------------------------------------------




to proceeding there that such party might have on the basis of inconvenient
forum, improper venue, or otherwise; provided, that if the Chancery Court of the
State of Delaware would not have or are found not to have subject matter
jurisdiction over any action, proceeding or claim relating in any way to,
arising out of or concerning this Agreement or the Client’s affairs, such
action, proceeding or claim shall be brought and maintained exclusively in the
Federal courts located in New York County, and each party irrevocably consents
to the jurisdiction of such courts to the broadest extent possible for any such
action, proceeding or claim and waives any objection to proceeding there that
such party might have on the basis of inconvenient forum, improper venue, or
otherwise.
18.Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RIGHT TO A TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF THE TERMS AND CONDITIONS OF THIS AGREEMENT.
THIS WAIVER APPLIES TO ANY LEGAL ACTION OR PROCEEDING, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. EACH PARTY ACKNOWLEDGES THAT IT HAS RECEIVED THE
ADVICE OF COMPETENT COUNSEL. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR COPY
OF THIS PARAGRAPH 18 WITH ANY COURT OR JURISDICTION AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY
JURY.
19.Notice. Except as otherwise provided herein, all communications hereunder
shall be in writing and shall be delivered in person, by fax or email to the
requisite party.
20.Survival. The provisions of paragraphs 9, 12, 16, 17, 18, 19, this paragraph
20 and paragraph 22 shall survive the termination of this Agreement.
21.Counterparts. This Agreement may be executed in one or more counterparts all
of which taken together shall be deemed to constitute one and the same
instrument.
22.Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
supersedes any prior agreement and understanding of the parties relating to such
subject matter. In addition to the foregoing, notwithstanding the termination of
the Amended JV Agreements, the Investment Manager and TP Re agree that the
Investment Manager’s obligations as set forth under Section 5.2 of the Amended
JV Agreements shall now be borne by the Investment Manager in favor of the
Client in respect of this Agreement, and, in such event, the Client’s
obligations under paragraph 12 shall not apply.
[Signature page follows.]




10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

THIRD POINT LLC
By:
/s/ R. Mendy Haas
Name:
R. Mendy Haas
Title:
Chief Financial Officer



THIRD POINT REINSURANCE COMPANY LTD.
By:
/s/ Christopher S. Coleman
Name:
Christopher S. Coleman
Title:
Director


    
By:
/s/ Janice R. Weidenborner
Name:
Janice R. Weidenborner
Title:
Director



THIRD POINT REINSURANCE (USA) LTD.
By:
/s/ David Govrin
Name:
David Govrin
Title:
President

By:
/s/ David Drury
Name:
David Drury
Title:
Director










